‘A u IGINAI,                                                   12/06/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                        Case Number: OP 22-0654



                                        OP 22-0654


 BRADLEY K. STEVENS,                                                        DEC 0 6 2922
                                                                          Bow , .:11 Greenwood
              Petitioner,                                            C.            ' t.v"
                                                                                    of tvinntana
                                                                                                 Jurt



       v.                                                            ORDER

 PETE BLUDWORTH, Warden,

              Respondent.



       Self-represented Petitioner Bradley K. Stevens has filed a Petition for Writ of
Habeas Corpus, requesting his immediate release from prison because he "was granted
parole on March 10th 2022[,] and [he is] still here in Shelby regional prison with 1 'A years
clear conduct awaiting release." Stevens states that he cannot get a straight answer to why
he is still incarcerated.   Stevens provides little other information and no supporting
documentation.
       The writ of habeas corpus allows "every person imprisoned or otherwise restrained
of liberty . . . to inquire into the cause of imprisonment or restraint and, if illegal, to be
delivered from the irnprisonment or restraint." Section 46-22-101(1), MCA.
       Available electronic records indicate that Stevens is serving sentences in three
criminal cases from the Lake County and Butte-Silver Bow County District Courts.
Stevens became parole eligible in 2017, and he has appeared before the Board of Pardons
and Parole (Board). The Board, as Stevens provides, granted him parole on March 10,
2022. The Board, however, has since scheduled a hearing to rescind the grant of parole for
December 1, 2022.
       The Board has authority under its administrative rules to rescind parole. "A hearing
panel may conduct a hearing and rescind a previously granted parole if the offender has
not left confinement or is on furlough status . . . ." Admin. R. M. 20.25.601(1) (2016).
Stevens has not left the custody of the Shelby prison since March 2022. Stevens would
have received notice of any violation pending his release to parole. Stevens would have
also received notice of his hearing for rescission, even though he has not provided this
Court with the documents.
      Stevens has not demonstrated illegal incarceration or restraint. Section 46-22-
101(1), MCA. He is not entitled to immediate release. Therefore,
      IT IS ORDERED that Stevens's Petition for Writ of Habeas Corpus is DENIED and
DISMISSED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Bradley K. Stevens personally.
      DATED this I L(‘::--day of December, 2022.



                                                   (J•7-mgea


                                                                  /      1
                                                             ."justices(#44--.-




                                           2